PER CURIAM.
Lake County seeks a writ of prohibition to stop the trial court from taking any further action on respondent Ronald E. Fox, P.A.’s motion for attorney’s fees. The trial court already issued an order awarding attorney’s fees, without reserving jurisdiction, and no timely appeal of that order was filed. See, e.g., Altamonte Hitch and Trailer Service, Inc. v. U-Haul Co. of Eastern Florida, 483 So.2d 852 (Fla. 5th DCA 1986) (order awarding attorney’s fee rendered after trial judgment is a final appealable order). Therefore, the trial court is without jurisdiction to reconsider the attorney’s fee award. See, e.g., Friedman v. Grossman, 490 So.2d 1378 (Fla. 4th DCA 1986) (prohibition granted to prohibit trial judge from hearing question of attorney’s fees when jurisdiction to consider fees was not reserved).
PETITION GRANTED.
PETERSON, THOMPSON and ANTOON, JJ., concur.